The plaintiffs' action was originally brought in the nature of a processioning proceeding for the purpose of settling and locating the boundary line between plaintiffs and defendant.
The defendant, in his answer, claimed the land and denied that plaintiffs had any title. The case was tried out on the theory of an action of ejectment.
The issues submitted to the jury and their answers thereto were as follows:
"1. Is the plaintiff the owner and entitled to the possession of the land described in the complaint? Answer: Yes.
"2. Is the defendant in the wrongful possession of the said lands or any part thereof? Answer: Yes, 37 feet from center of railroad."
From a careful reading of the record, we think the question of the ownership of the land was one of fact. The facts on both sides indicate to some extent "No man's land." On the whole, the evidence of plaintiff was sufficient to be submitted to the jury. From a critical examination of the assignments of error and the charge of the court below, we can find no prejudicial or reversible error.
No error. *Page 879